NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TRIAL PRACTICES, INC., a Florida          )
corporation,                              )
                                          )
                 Appellant,               )
                                          )
v.                                        )       Case No. 2D17-3412
                                          )
HAHN LOESER & PARKS, LLP, an Ohio )
limited liability partnership; TRIAL      )
SIMULATIONS, INC., a Florida corporation; )
TRIAL VISUALIZATION, INC., a Florida      )
corporation; HARVEY MOORE AND             )
ASSOCIATES, INC., a Florida corporation; )
HARVEY MOORE, an individual; and          )
LYNETTE M. MOORE, an individual,          )
                                          )
                 Appellees.               )
___________________________________)

Opinion filed October 10, 2018.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

G. Donovan Conwell, Jr., of Conwell
Business Law, LLLP, Tampa, for Appellant.

Edmond E. Koester of Coleman,
Yovanovich & Koester, P.A., Naples; and
Edward K. Cheffy of Cheffy Passidomo,
P.A., Naples, for Appellee Hahn Loeser &
Parks, LLP.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, KELLY, and BLACK, JJ., Concur.




                                    -2-